Citation Nr: 9921592	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for psychiatric 
disability, to include a total rating based on unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1941 to October 1945.  

This matter came to the Board of Veterans' Appeals on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  In September 
1995, the veteran testified before the undersigned Member of the 
Board at a hearing held at the Albuquerque RO.  The Board 
remanded the case to the RO for additional development in March 
1996.  Due to the veteran's change of residence to New Jersey, 
the case was transferred to the Newark RO in September 1997.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.  
2. The veteran's service-connected psychiatric disability renders 
him demonstrablly unable to obtain or retain substantially 
gainful employment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for dysthymic 
disorder/major depressive disorder have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§  4.128, 4.132, Diagnostic Code 
9405 (1995). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
facts have been properly developed and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. § 4.1 and § 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition of 
remote clinical histories and findings pertaining to the 
veteran's service-connected psychiatric disability.  

I.  Factual background

Briefly, the record shows that in service the veteran was 
diagnosed as having situational psychoneurosis, and shortly after 
service he received treatment for nervousness.  In 1949, the RO 
granted service connection for anxiety reaction.  Later VA 
examinations and medical records listed various diagnoses, 
including depressive reaction.  The record includes VA hospital 
summaries showing periods of hospitalization from July 1965 to 
October 1965, September 1974 to July 1975, January 1977 to 
February 1977 and June 1978 to July 1978 for veteran's service-
connected psychiatric disability.  Except for temporary total 
ratings based on hospitalization, the currently assigned 50 
percent rating for depressive reaction has been in effect since 
October 1975.  

Review of the veteran's VA Vocational Rehabilitation and 
Education file shows that he applied for VA services in 1978.  He 
reported his work history, which included having worked in sales 
of wholesale foods from 1950 to 1974 and security work at a 
supermarket from 1975 to 1977.  He reported having left the 
security job because of a knee injury.  In July 1978, a VA 
psychologist determined that the veteran's previous employment 
was precluded by his disability.  The veteran sought college 
training in accounting; the VA psychologist stated that with 
additional training the veteran would be able to handle small 
accounts and might be in a position to service small businesses 
and organizations in their bookkeeping-accounting operations.  
The veteran attended a community college from September 1978 to 
May 1980 and received an associate's degree in accounting.  
Available records show that the veteran received outpatient 
treatment for his service-connected psychiatric disability in the 
early 1980s and also received additional VA rehabilitation 
assistance with completion of a bachelor's degree program in 
business administration in May 1984.  

The veteran secured a temporary position with a VA finance 
activity in August 1984.  According to a VA counseling record, 
the position was terminated in late May 1985 because of increased 
severity of disability.  In a clinical progress note dated in 
early May 1985, the veteran's VA physician stated that the 
veteran suffered from depression secondary to stresses in his 
life, at home and at work.  The physician stated that he felt the 
veteran's health suffered from pressures he was under at work.  
He further stated that he felt the veteran would not be able to 
handle increased pressures and responsibilities and advised that 
the veteran seek other avenues of income.  In the counseling 
record, the counselor noted that the veteran left his job because 
of increased pressures and demands.  He had been offered the 
option of increasing hours and increased workload or termination, 
and with his doctor's advice chose termination.  

The VA counseling record shows the veteran returned in February 
1986 and reported his activities included doing 
accounting/bookkeeping for a friend.  In May 1986 the veteran 
stated that he felt he could best function in a self-employment 
capacity.  In a clinical note dated in May 1986, the veteran's VA 
physician stated that the veteran suffered from intermittent 
periods of clinical depression that at times had been 
situational.  The physician stated that the veteran was capable 
of periods of high work capacity, but there would be periods 
where his disability would preclude structured competitive 
employment.  In late May 1986, the VA counseling psychologist 
certified the veteran was eligible for employment assistance.  He 
certified that the veteran's service-connected disability caused 
a serious employment handicap and that achievement of a 
vocational goal was feasible.  The veteran prepared a business 
plan for self-employment stating that he would market services 
including electronic accounting by microcomputer, income tax 
preparation, medical and chiropractic transcription, medical and 
chiropractic insurance form preparation and typing services.  VA 
provided the veteran with computer hardware, computer software 
and related instruction.  A Special Report of Training shows that 
in October 1986 the veteran reported he had received all of the 
equipment.  He stated he was working one day a week automating 
the files of a doctor and hoped to eventually get up to 3 days a 
week employment.  In December 1986 the veteran stated he was 
working the hours he wanted and agreed he no longer needed VA 
rehabilitation services.  The counselor assigned the veteran to 
rehabilitated status.  

The veteran filed his increased rating claim in June 1992.  In 
conjunction with the claim, the RO requested VA treatment records 
back to December 1990.  Those records indicate that the veteran 
participated in weekly group therapy at a VA mental health clinic 
in early 1991 and that individual therapy was recommended.  At an 
evaluation in June 1991, a VA psychologist noted that the veteran 
complained of depression, angry outbursts and relationship 
problems.  The veteran also reported current suicidal ideation, 
but did not have a plan and did not think this was a current 
risk.  During 1991and 1992, the veteran was continued on 
medications and was monitored quarterly, with consideration of 
additional group therapy.  

At a VA psychiatric examination in September 1992, the veteran 
reported that he had a sleep disturbance that was helped by his 
prescribed medication.  The veteran reported that his depressive 
symptoms had become significantly worse during the past year.  He 
stated that he felt chronically very depressed and unhappy.  He 
said he felt pessimistic and had frequent thoughts of suicide, 
but no impulses.  He also reported that his energy level was low.  
The physician stated that the veteran was fully cooperative and 
believable in the examination process.  The physician stated that 
the veteran was overtly depressed with low energy and 
intermittent crying during the interview.  He further stated that 
the veteran was obviously and overtly depressed with significant 
obvious impairment.  The physician said this condition was 
chronic and apparently unremitting.  The physician noted that the 
veteran experienced passive suicidal ideation and complained 
about not having the energy to do things he potentially could 
enjoy.  The physician's impression was major depression versus 
severe dysthymia, and he assigned 35 as the GAF score.  

In a November 1992 VA outpatient progress note from the 
psychiatry/medication clinic, it was noted that the veteran said 
his depression might be a little worse.  He reported that he had 
no energy, but slept all right with medication.  The physician 
noted that electroconvulsive therapy was under consideration.  
The assessment was depression.  Medications were continued.  In 
addition, the veteran attended a VA anger management clinic in 
November and December 1992.  On mental status examination at the 
psychiatry/medication clinic in March 1993, the physician noted 
some irritability and psychomotor retardation.  The assessment 
was major depressive disorder - dysthymia.  In April 1993, the 
veteran reported he had no energy and stayed in bed all day.  The 
diagnosis was depression, and the physician noted it was 
symptomatic.  Medications were continued.  In June 1993, the 
veteran said he was feeling pretty good and that his mood was 
good and bad.  He reported some suicidal ideation, but no present 
intent.  The impression was dysthymia.  

The record includes a VA mental health clinic consultation 
request and report, both dated in November 1994.  The 
consultation was requested because of depression and suicidal 
thoughts.  The veteran reported that he heard voices.  The 
examiner noted some memory problems and stated the veteran's 
short-term attention and concentration were fair.  The veteran 
denied having a suicide plan.  He reported decreased energy and 
said he slept too much.  The assessment was dysthymia with 
hallucinations, rule out major depression, rule out reaction to 
medication.  Mental health clinic intake progress notes dated a 
few days later show that the Axis I diagnosis included 
depression.  The GAF score was reported as 80.  In March 1995, 
the veteran reported that he was hit with depression about twice 
a month, and it lasted from hours to a few days.  In August 1995, 
it was noted that the veteran still rated his depression as 7 out 
of 10, with 10 being the worst.  He also reported some recent 
trouble with sleep and said he had some suicidal thoughts, 
nothing acute.  The physician noted the veteran seemed somewhat 
sad and slow.  The assessment was dysthymia.  

At the hearing in September 1995, the veteran testified that he 
did not socialize with friends and did not like to be around 
people.  He testified that he last worked in 1984 and 1985 and 
that was a part-time VA job where he worked one day a week.  He 
testified that he "blew his stack" and after that was told he 
would have to go to a full-time job.  He testified that he was 
not able to go to a full-time job and submitted his resignation.  
He testified that the VA Vocational Rehabilitation people sent 
him to do tax work in 1986, but because of the complexity of the 
changes in the tax code, he was unable to do the work even with a 
computer.  The veteran also testified that the major reason for 
his award of Social Security disability benefits in 1977 was his 
depressive reaction.  

At the hearing, the veteran submitted a March 1977 Social 
Security Administration letter informing him that he was entitled 
to disability benefits.  He also submitted copies of VA 
outpatient treatment records dated in the 1980s and early 1990s 
showing continuing treatment related to his service-connected 
psychiatric disability.  In response to the Board's March 1996 
remand, the RO requested that the Social Security Administration 
furnish copies of records and medical evidence considered in 
conjunction with the award of disability benefits.  In a letter 
dated in April 1998, the Social Security Administration stated it 
no longer had the evidence upon which it based the award of 
disability benefits to the veteran.  

At a VA mental health clinic unscheduled visit in December 1995, 
the veteran reported that he had canceled his appointment for 
early in December because his girlfriend died in late November.  
He reported he had recently been under a lot of stress and 
reported stuttering and headaches.  He stated that he had started 
hearing voices in October and said his depression was a little 
worse lately.  He continued to rate his depression as 7 out of 
10.  He also reported some suicidal thoughts.  The physician 
again said the veteran seemed somewhat sad and slow.  The 
assessment was dysthymia.  Medications were continued.  The 
following day the veteran attended an orientation group for a 
day-treatment program.  In early January 1996, the veteran 
tearfully reported that his daughter had died at the end of 
December 1995.  On a February 1996 treatment plan, depression, 
social isolation and agitation were the veteran's presenting 
problems.  The provisional diagnosis was dysthymia, and a GAF 
score of 60 was assigned.  Outpatient records show that the 
veteran continued to attend the day-treatment program and was 
seen for medications in April and May 1996.  In April, he 
reported that the voices that he had heard had disappeared.  In 
the May 1996 record, it was noted that the veteran had recently 
purchased a computer hoping to earn extra money preparing tax 
forms, but had been unable to use the computer.  At each session, 
medications were continued, and it was recommended that the 
veteran receive supportive psychotherapy.  

The veteran underwent a VA psychiatric examination in June 1998.  
He complained of nervous reactions about certain things that 
happened and complained of lack of sleep, headaches and feeling 
that all he wanted to do was sleep.  On examination, the 
veteran's affect was restricted in range, but appropriate as to 
content.  His mood was mildly anxious and depressed.  The 
physician stated the veteran provided highly detailed 
descriptions of events and often needed refocusing.  The veteran 
denied current hallucinations, but stated he had experienced 
voices in the distant past.  Insight was partial.  The physician 
noted that the veteran spent much of his day around his 
grandchildren and also attended Alcoholics Anonymous meetings.  
The Axis I diagnosis was dysthymia, major depressive disorder in 
remission, and alcohol abuse in sustained full remission.  The 
Axis II diagnosis was personality disorder not otherwise 
specified with passive aggressive features.  The physician 
assigned a GAF score of 55.  The physician stated that the 
veteran's recent depressive episodes had stemmed from social 
losses that were not directly tied to his military service.  

The physician reviewed the veteran's post-service history of 
employment, which included working as a salesman.  He noted that 
the veteran worked in security and management for a supermarket 
from August 1975 to January 1977 and left the job after 
sustaining a knee injury.  The veteran completed business college 
in 1984 and worked part time for VA from August 1984 to August 
1985.  He later worked one day a week for a chiropractor 
performing bookkeeping duties and answering telephones.  The 
veteran left that job in 1988 after a disagreement and had not 
worked since then.  The physician noted that in the distant past 
the veteran had been able to sustain long-term employment 
provided he had substantial autonomy.  The physician stated that 
the veteran could sustain employment if he worked with total 
independence, but the range of appropriate jobs would be quite 
limited.  

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. Reg. 
52695 (1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the fourth edition of 
the Diagnostic and Statistical Manual of Mental Disorders (DSM 
IV).  61 Fed. Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125 - 
§ 4.130 (1998)).  The United States Court of Appeals for Veterans 
Claims (United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to the appellant applies unless Congress 
provided otherwise or permitted the Secretary of Veterans Affairs 
to do otherwise and the Secretary did so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Review of the record shows that since service, the veteran's 
acquired psychiatric disability has been variously diagnosed as: 
anxiety reaction, depressive reaction, depressive neurosis, 
depressive reaction with features of anxiety, borderline 
schizophrenia, dysthymic disorder and major depressive disorder.  
The VA psychiatrist who conducted the September 1992 examination 
noted the different diagnoses over the years and stated that in 
retrospect it seemed quite clear that the correct diagnosis was 
mood disorder, major depression.  After his examination of the 
veteran, the Axis I diagnosis was major depression versus severe 
dysthymia.  At the June 1998 VA psychiatric examination, the Axis 
I diagnosis was dysthymia, major depressive disorder in 
remission.  

Previous Psychiatric Disability Rating Criteria.  

The field of mental disorders represents the greatest possible 
variety of etiology, chronicity and disabling effects.  38 C.F.R. 
§ 4.125 (1995).  The severity of disability is based upon actual 
symptomatology, as it affects social and industrial adaptability.  
38 C.F.R. § 4.130 (1995).  In evaluating impairment resulting 
from the ratable psychiatric disorders, social inadaptability is 
to be evaluated only as it affects industrial adaptability based 
on all of the evidence of record.  38 C.F.R. § 4.129 (1995).  

Prior to revision, the Rating Schedule provided that 
psychoneurotic disorders, including dysthymic disorder and major 
depression without melancholia, warranted a 30 percent rating for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  Considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people warranted a 50 percent rating.  By 
reason of psychoneurotic symptoms the reliability, flexibility 
and efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1995).  

Prior to revision, the Rating Schedule further provided that a 70 
percent rating was warranted for dysthymic disorder or major 
depression without melancholia where the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms would have been 
of such severity and persistence that there was severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; or there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions of 
aggressive energy) associated with almost all daily activities 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).  The Board notes 
that each of the three criteria for a 100 percent evaluation is 
an independent basis for granting a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).  

Upon review of the record, the Board finds that the veteran's 
service-connected psychiatric disability, currently diagnosed as 
dysthymic disorder and major depressive disorder, is manifested 
primarily by depressed mood, low energy, intermittent suicidal 
ideation, irritability and difficulty adapting to stressful 
circumstances, particularly work-like settings.  The outpatient 
records and examination reports show variability in the intensity 
of the veteran's symptoms at various times, for example at the 
1992 VA examination the GAF score was 35, mental health clinic 
intake notes in November 1994 included a GAF score of 80, a GAF 
score of 60 was included in a February 1996 treatment plan, and 
at the June 1998 VA examination, the GAF score was 55.  
Notwithstanding these scores, some examiners have described the 
symptoms as severe and there has been exacerbation in times of 
stress.  
The Board notes the historical record shows that even with the 
retraining provided by VA vocational rehabilitation and education 
services, the veteran has been unable to maintain even part-time 
employment, either in a structured setting (VA financial office) 
or in a self-employed status, and this apparently has been due to 
his service-connected psychiatric disability.  This is 
substantiated by the comment of the psychiatrist at the June 1998 
VA examination to the effect that the veteran could sustain 
employment only if he worked with total independence, and he said 
that the range of appropriate jobs would be quite limited.  In 
the Board's opinion, the veteran's psychiatric symptoms have been 
of such persistence and severity as to result in a demonstrable 
inability to obtain and retain employment.  Accordingly, a 100 
percent evaluation is warranted under the previous criteria and 
the new criteria need not be considered.   

ORDER

A 100 percent rating for dysthymic disorder/major depressive 
disorder is granted, subject to the applicable criteria governing 
the payment of monetary benefits.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

